DETAILED ACTION
Status of the Application
The Office Action is the second action on the merits and it a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including arguments/remarks, filed 4/12/2021 in response to Office Action (non-final rejection) mailed 12/11/2020. 
Claims 1-19 were previously pending. With Applicant’s filing of 4/12/2021 Claims 1-19 are as previously presented. Presently Claims 1-19 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 4/22/2021, with respect to Claims 1-19 have been fully considered and are persuasive. The rejections of Claims 1-19 are withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitation for a tank system having a plurality of puncture mechanisms, a corresponding number of subchambers and a corresponding number of pumps, each pump being in fluid communication with one subchamber, and a mixing chamber in fluid communication with the plurality of pumps, wherein the plurality of pumps are configured to independently pump fluid from the corresponding subchamber, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-15 are allowable as depending from an allowable base claim.
Independent Claim 16 is allowable for similar reasoning. Dependent Claims 17-19 are allowable as depending from an allowable base claim.
A close prior art reference of record Tow discloses a three-dimensional fabrication system including fabricator with material deposition print head, build tray, and fabrication command unit, and the system can output a three-dimensional structure comprising layers. In operation, material dispenser and tanks comprising an uncolored filament and color dye feed into and are in fluid communication with a first extrusion head (mixing chamber).The mixing chamber may comprise a heating element, a heat source, a proximal opening (filament input), a mixing chamber (interior volume), an active or passive mixing system, a distal chamber, and a distal exit (filament output) that leads to a deposition apparatus. A dyed filament is calculated and created from an uncolored filament, exits the mixing chamber, and enters the print head. Tow does not disclose the tank system limitations recited above.
A close prior art reference of record Silverbrook discloses a printing device that can use a plurality of colored inks to perform its function, the apparatus comprising a tank system containing the various inks required for operation and releasably engaged to an ink delivery bus and including a plurality of fluid ports that engage with corresponding fluid outputs formed in the cartridge. Each fluid port includes a puncture mechanism that penetrates a seal in the corresponding fluid output. Silverbrook further discloses a pump for pressurizing and pushing ink through conduits to the printer. Silverbrook does not disclose the tank system limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743